Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-4, drawn to a ceramic sintered body.
Group II, claim(s) 5, drawn to an insert.
Group III, claim(s) 6 and 8, drawn to a cutting tool.
Group IV, claim(s) 7 and 9, drawn to a friction stir welding tool.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the ceramic sintered body of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moteki et al. (US20140242383, hereinafter referred to as Moteki) and in further view of Yusuke et al. (JP201611332 with reference to machine translation via EspaceNet, hereinafter referred to as Yusuke).  Moteki discloses a ceramic sintered body, comprising Al2O3, WC and ZrO (see Moteki at the Abstract, disclosing a ceramic sintered body which includes tungsten carbide, zirconia, and alumina. Examiner notes that tungsten carbide is WC, zirconia is ZrO2, and alumina is Al2O3), wherein Zr element is present at either one or both of: (1) a grain boundary between crystal 2O3; and (2) a grain boundary of crystal grains of the Al2O3 and crystal grains of the WC (see Moteki at [0035], teaching a zirconium element is preferably distributed in the grain boundaries between the alumina and the tungsten carbide.), 0.1 to 18.0 vol% of the ZrO2 (see Moteki at [0011], disclosing an example of a ceramic which is 5-25 vol. % ZrO2) and the balance being the Al2O3 (see Moteki at [0011], disclosing the ceramic sintered body includes tungsten carbide, zirconia, and alumina) and wherein the ZrO2 is in a phase of tetragonal structure or a mixed phase of tetragonal and monoclinic structures (see Moteki at the Abstract, disclosing the crystal phase of the zirconia is a tetragonal crystal or a mixture of tetragonal and monoclinic crystals). Moteki does not disclose the ceramic sintered body contains 55.0 to 97.5 vol% of WC. 
Yusuke is directed towards an alumina-tungsten carbide-zirconia-based ceramic composition is a ceramic composition in which zirconia (ZrO2) is further added to alumina and tungsten carbide (see Yusuke at [0003] from machine translation via EspaceNet). Yusuke discloses the ceramic sintered body contains 55.0 to 97.5 vol% of the WC (see Yusuke at [0014] from machine translation via EspaceNet, disclosing tungsten carbide (WC) accounts for 20.0% by volume or more and 95.0% by volume or less), 0.1 to 18.0 vol% of the ZrO2 (see Yusuke at [0014] from machine translation via EspaceNet, disclosing the added compound accounts for 0.1% by volume or more and 18.0% by volume or less.) and (see 2O3 (see Yusuke at [0014] from machine translation via EspaceNet, disclosing alumina (Al2O3) may occupy the balance). Yusuke teaches that with this form of the ceramic member, the mechanical properties and heat resistance of the ceramic member can be further improved, and as a result, the durability of the ceramic member can be further improved (see Yusuke at [0014] from machine translation via EspaceNet). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the ceramic disclosed by Moteki to comprise the composition disclosed by Yusuke with a reasonable expectation of successfully providing a ceramic sintered body with improved mechanical properties, heat resistance, and durability as taught by Yusuke. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731